ATTORNEY GRIEVANCE COMMISSION                                  IN THE
OF MARYLAND                                                    COURT OF APPEALS
                                                               OF MARYLAND
                Petitioner,
                                                               Misc. Docket AG No.107
V.
                                                               September Term, 201b
DYLAN RICHARD EMERY

               Respondent.
                                                  ORDER

       This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Dylan Richard Emery, to disbar the Respondent from the

practice of law. The Court having considered the Petition, it is this 1st day of

      May              ,2017, by the Court of Appeals of Maryland;

       ORDERED, that Respondent, Dylan Richard Emery, be, and he hereby is, disbarred from the

practice of law in the State of Maryland for violation of Rule 19-308.4(b) and (d) of the Maryland

Attorneys' Rules of Professional Conduct; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Dylan Richard Emery from

the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 19-736(d).




                                                        /s/ Clayton Greene Jr.
                                                      Senior Judge